 


 HR 1714 ENR: To clarify the boundaries of Coastal Barrier Resources System Clam Pass Unit FL–64P.
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 1714 
 
AN ACT 
To clarify the boundaries of Coastal Barrier Resources System Clam Pass Unit FL–64P. 
 
 
1.Replacement of certain Coastal Barrier Resources System maps 
(a)In generalThe map subtitled FL–64P , relating to the Coastal Barrier Resources System unit designated as Coastal Barrier Resources System Clam Pass Unit FL–64P, that is included in the set of maps entitled Coastal Barrier Resources System and referred to in section 4(a) of the Coastal Barrier Resources Act (16 U.S.C. 3503(a)), is hereby replaced by another map relating to that unit entitled Coastal Barrier Resources System Clam Pass Unit, FL–64P and dated July 21, 2005  
(b)AvailabilityThe Secretary of the Interior shall keep the map referred to in subsection (a) on file and available for inspection in accordance with section 4(b) of the Coastal Barrier Resources Act (16 U.S.C. 3503(b)).  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
